ORDER
PER CURIAM.
Appellant, Leron Hornaday, (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis wherein it denied his Rule 29.15 motion for post conviction relief after an evidentiary hearing. *582Appellant seeks to vacate his convictions and sentences for murder in the first degree, section 565.020 RSMo 1994,1 armed criminal action, section 571.015, and first degree robbery, section 569.020, for which he was sentenced to life imprisonment without the possibility of parole, and two consecutive thirty year terms of imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment was not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.